Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After reviewing claims filed on 3/17/2020 and updating searches, examiner found allowable subject matter in the dependent claims. However, the instant application had a few minor 112(b) issues in the independent claims. Proposed amendment was discussed. See interview summary 8/1/2022 for detail. Applicant agreed with proposed amendment and authorized examiner to conduct examiner’s amendment.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Andrew G. Morabito (Reg. No. 70078), Attorney of Record, on 8/1/2022.

The application has been amended as follows:

Claim Amendment
1. (Currently Amended) A computer implemented method for determining and conforming the installation position of fixture within a building is proper and safe before construction process, comprising: 
accessing, by at least one processor, a model, wherein the model is comprised of a set of frame members; 
populating, by at least one processor, a set of fixtures within the model; 
identifying, by at least one processor, a fixture and frame members, wherein the fixture is positioned within the model and interfaces with select frame members;
marking, by at least one processor, where the fixture interfaces with at least one of the frame members; 
calculating, by at least one processor, an actual location of the fixture relative to the frame members within the model based on measurements; 
comparing, by at least one processor, the actual location of the fixture relative to the frame members to a required location, wherein the required location is based on [[the]] a set of properties of the frame and determining if the actual location is within a tolerance of the required location; wherein the tolerance of the required location is based on the construction requirement of the building; wherein comparing step further include 
detecting a set of fastening locations for the fixture based on the set of properties; and 
analyzing the set of fastening locations and the interfacing of the fixture and the frame members to identify conflict; wherein conflict include improper location of the individual frame members and their orientation, overlapping of the frame members with fixtures, insufficient gap and wrong positions of required studs, cuts and service holes in the frame members; 
generating, by at least one processor, a conflict list of interfaces which the actual location is outside the tolerance of the required locations; and 
modifying, by at least one processor, the fixture location within the model based on the conflict list  to correct the conflicts and repeating the comparing step until the least number of conflict or no new conflict is found.  

2. (canceled)

3. (canceled)

4. (Currently Amended) The computer implemented method of claim [[3]] 1, modifying the fixture location within the model further comprising, incorporation, by one or more processors, additional frame members which interface with the fixture.  

5. (Currently Amended) The computer implemented method of claim [[2]] 1, modifying the fixture location within the model further further comprising, incorporating, by one or more processors, additional fastening locations to accommodate the set of properties of the fixture.  

6. (canceled)

7. (Currently Amended) A computer program product, comprising: a computer readable non-transitory storage medium having program instructions for determining and conforming the installation position of fixture within a building is proper and safe before construction process embodied therewith, the program instructions executable by a computing device to cause the computing device to execute: 
program instructions to access a model, wherein the model is comprised of frame members; 
program instructions to identify fixtures and frame members, wherein the fixtures are positioned within the model and interface with frame members, wherein the fixtures interface with a set of frame members associated with a floor and a set of frame members associated with a wall; 
program instructions to analyze at least one instance where the fixture interfaces with at least one of the frame members; 
program instructions to calculate an actual location of the fixture relative to the frame members based on measurements; 
program instructions to compare the actual location of the fixture relative to the frame members to a required location; wherein the required location is based on a set of properties of the frame and determining if the actual location is within a tolerance of the required location; wherein the tolerance of the required location is based on the construction requirement of the building; wherein comparing step further include 
detecting a set of fastening locations for the fixture based on the set of properties; and 
analyzing the set of fastening locations and the interfacing of the fixture and the frame members to identify conflict; wherein conflict include improper location of the individual frame members and their orientation, overlapping of the frame members with fixtures, insufficient gap and wrong positions of required studs, cuts and service holes in the frame members; 
program instructions to generate a conflict list of interfaces which the actual location is outside the tolerance of the required locations; and 
program instructions to modify the within the model based on the conflict list to correct the conflicts and repeat the comparing step until the least number of conflict or no new conflict is found.  


8. (Canceled)

9. (Currently Amended) The computer program product of claim [[8]] 7, further comprising, program instructions to analyze a required set of fastening locations based on a fixture type.  

10. (Original) The computer program product of claim 9, further comprising, program instructions to analyze a required set of fastening locations based on a fixture position relative to a floor.  

11. (Original) The computer program product of claim 10, further comprising, program instructions to analyze a required set of fastening locations based on a fixture interface with another fixture.  

12. (Canceled)

13. (Currently Amended) The computer program product of claim [[12]] 7, further comprising, program instructions to modify the data associated with the fastening locations based on the interface, while maintain a required value of fastener locations.  

14. (Currently Amended) A system for determining and conforming the installation position of fixture within a building is proper and safe before construction process comprising: 
a CPU, a computer readable memory and a computer readable non-transitory storage medium associated with a computing device; 
program instructions to access a model, wherein the model is comprised of frame members; 
program instructions to identify fixtures and frame members, wherein the fixtures are positioned within the model and interface with frame members, wherein the fixtures interface with a set of frame members associated with a floor and a set of frame members associated with a wall; 
program instructions to analyze at least one instance where the fixture interfaces with at least one of the frame members; 
program instructions to calculate an actual location of the fixture relative to the frame members based on measurements;  
program instructions to compare the actual location of the fixture relative to the frame members to a required location; wherein the required location is based on a set of properties of the frame and determining if the actual location is within a tolerance of the required location; wherein the tolerance of the required location is based on the construction requirement of the building; wherein comparing step further include 
detecting a set of fastening locations for the fixture based on the set of properties; and 
analyzing the set of fastening locations and the interfacing of the fixture and the frame members to identify conflict; wherein conflict include improper location of the individual frame members and their orientation, overlapping of the frame members with fixtures, insufficient gap and wrong positions of required studs, cuts and service holes in the frame members; 
program instructions to generate a conflict list of interfaces which the actual location is outside the tolerance of the required locations; and 
program instructions to modify the within the model based on the conflict list to correct the conflicts and repeat the comparing step until the least number of conflict or no new conflict is found.  


15. (Currently Amended) The system of claim [[16]] 14, further comprising, program instructions to analyze a required set of fastening locations based on a fixture type.  

16. (Currently Amended) The system of claim [[17]] 14, further comprising, program instructions to analyze a required set of fastening locations based on a fixture position relative to a floor.  

17. (Canceled) 

18. (Currently Amended) The system of claim [[19]] 14, further comprising, program instructions to modify the data associated with the fastening locations based on the interface, while maintain a required value of fastener locations.

Specification Amendment
[0001]   This application is a continuation-in-part (and claims the benefit of priority under 35 USC 120) of U.S. Patent No. 1113310 issues on September 7, 2021. The disclosure of the US Patent No. 1113310 is considered part of (and is incorporated by reference in) the disclosure of this application.


Abstract
Please replace the previous abstract with this new abstract.
The present invention is a computer implemented method for determining and conforming the position of fixture within a building, comprising: accessing a model; identifying a fixture and frame members, wherein the fixture are positioned within the model and interface with select frame members and have a set of properties; detecting at least one instance where the fixture interfaces with at least one of the frame members; calculating an actual location of the fixture relative to the frame members; comparing the actual location of the fixture relative to the frame members to a required location, wherein the required location is based on the set of properties and determining if the actual location is within a tolerance of the required location; and generating a list of interfaces which the actual location is outside the predetermined range of the required locations.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Zhang et al (US 2010/0024318 A1) teaches a computerized prefab architect design system (CPAD) and method for the fabrication of frame-structured buildings with all functions, including an integrating device for integrating building design elements including customer acknowledged floor plans, plumbing layouts, electricity wiring layouts and structure/strength parameters into an assembly drawing. This system has a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories and a generating device for generating a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances.
Gaoliang et al (NPL: A desktop virtual reality-based interactive modular fixture configuration design system, 2010) teaches a Virtual Reality-based system for interactive modular fixture configuration design is presented. A multi-view based modular fixture assembly model assist information representation and management. In addition, the suggested strategy is compatible with the principles of virtual environment and it is easy to reutilize the element model. A precise 3D manipulation approach based on geometric constraints is used to improve intuitive interaction and accurate 3D positioning of fixture components in virtual space.
Hou et al (NPL: Computer-aided fixture design system for comprehensive modular fixtures, 2001) teaches a systematic CAFD (computer-aided fixture design) framework and application system to provide efficient decision support for different types of fixture planning.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:

Claim 1, 7 and 14
“wherein comparing step further include detecting a set of fastening locations for the fixture based on the set of properties; and analyzing the set of fastening locations and the interfacing of the fixture and the frame members to identify conflict; wherein conflict include improper location of the individual frame members and their orientation, overlapping of the frame members with fixtures, insufficient gap and wrong positions of required studs, cuts and service holes in the frame members;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 4-5, 7, 9-11, 13-16 and 18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148